Citation Nr: 1814142	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for limited flexion of the left knee with degenerative arthritis.

2.  Entitlement to an increased rating in excess of 10 percent for limited extension of the left knee with degenerative arthritis.

3.  Entitlement to an increased rating for instability of the left knee in excess of 10 percent prior to January 28, 2010, and a compensable rating from January 28, 2010.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2016, the Veteran was scheduled for a Board hearing.  He failed to appear for the hearing.  To date, he has not requested a new Board hearing; accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

This case was previously before the Board in June 2016 and June 2017 and was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by complaints of pain with extension limited to 10 degrees and flexion limited to no worse than 50 degrees; objective findings of left knee instability have not been shown.

2.  A disease or injury of the Veteran's right hip did not have onset during his active service or within one year thereafter, was not caused by his active service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for limited flexion of the left knee with degenerative arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for an evaluation in excess of 10 percent for limited extension of the left knee with degenerative arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2017).

3.  The criteria for an increased rating for instability of the left knee in excess of 10 percent prior to January 28, 2010, and a compensable rating from January 28, 2010, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for service connection for right hip disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's June 2016 and June 2017 remand directives, the Veteran was scheduled for VA examinations.  The Veteran has failed to appear for the examinations.  The Board notes that no mail to the Veteran was returned as undeliverable.  Neither the Veteran nor his representative has provided any reason for the Veteran's failure to report for the examinations.  The Veteran's representative has noted these developments in the December 2017 written argument, without offering any reasoning or explanation why.  Therefore, the Board will decide the claims without the benefit of the VA examinations as ordered in the Board's remands.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Knees

The Veteran's left knee disabilities are rated under Diagnostic Codes 5260, 5261, and 5257.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Diagnostic Code 5260 concerns limitation of leg flexion.  Ten, 20, and 30 percent ratings are warranted where flexion is limited to 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  Ten, 20, 30, 40, and maximum 50 percent ratings are warranted where extension is limited to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.   Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A claimant who has both limitation of flexion and limitation of extension of the same leg may receive separate ratings under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004.  A claimant who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.

Analysis

Regarding an increased evaluation based on limitation of flexion or extension, medical records (including the January 2010 and May 2010 VA joints examinations, which showed left knee flexion from 10 to 50 degrees) do not show left knee flexion limited to 30 degrees or left knee extension limited to 15 degrees, as is required for higher ratings under Diagnostic Codes 5260 and 5261.  Accordingly, an increased evaluation on the basis of limitation of left knee extension or flexion is not warranted.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has made credible complaints of knee pain, and findings such as pain during range of motion testing has been noted.  However, the Veteran has been able to perform left knee repetitive-use testing with no additional loss of function or range of motion.  In sum, there have been no findings or comments from any examiner indicating that the Veteran has a left knee disability picture approximating more limited range of motion that would warrant a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca.

As for left knee instability, the January 2010 and May 2010 VA examiners indicated that objective findings of instability were not present, and left knee subluxation was not noted.  Further, a March 2017 VA treatment record noted that both drawer testing and McMurray testing were negative.  There are no findings of instability of record that would show a rating in excess of 10 percent prior to January 28, 2010, or a compensable rating from January 28, 2010, under Diagnostic Code 5257.  Moreover, the evidence does not reflect left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2017).

Based on the foregoing, an increased rating for left knee flexion, left knee extension, or left knee instability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Right hip

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, 7 Vet. App. 439.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

The Veteran's main assertion in this case is that he has right hip disability that is caused or aggravated by his service-connected left knee and left hip disabilities.  In addition to the left knee disabilities discussed earlier, service connection is also in effect for osteoarthritis of the left hip.

Service treatment records (STRs) show no complaints, diagnosis, or treatment of a right hip disability.  

An August 2009 VA examination noted right hip degenerative arthritis.  The examiner did not provide an opinion of etiology concerning the Veteran's right hip disability.  

The record reveals that a right hip disability was not shown during service or within one year thereafter, and there is no competent medical opinion linking a right hip disability to service or to service-connected disability.  

The Veteran's assertion that his right hip disability is secondary to service-connected disability or to service has been considered.  While the Veteran is competent to report right hip problems, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing or assessing the causation of orthopedic disorders.  Arthritis is an internal condition, as opposed to a disorder that is capable of lay observation such as varicose veins.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis.  Therefore, the Board finds that the Veteran's opinion in this regard is not competent evidence.

In sum, the criteria for service connection for right hip disability have not been established.

						(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for limited flexion of the left knee with degenerative arthritis is denied.

A rating in excess of 10 percent for limited extension of the left knee with degenerative arthritis is denied.

An increased rating for instability of the left knee in excess of 10 percent prior to January 28, 2010, and a compensable rating from January 28, 2010, is denied.

Service connection for a right hip disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


